

116 S4056 IS: Restore Integrity of Special Prosecutors Act
U.S. Senate
2020-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4056IN THE SENATE OF THE UNITED STATESJune 24, 2020Mr. Cotton (for himself and Mrs. Loeffler) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo prohibit certain individuals from being appointed to positions if the individual worked, as part of that individual's employment with the United States, on behalf of a special counsel investigation that investigated or prosecuted a President or a candidate for election to the office of President.1.Short titleThis Act may be cited as the Restore Integrity of Special Prosecutors Act.2.Prohibition on appointment of certain individuals who investigated or prosecuted a President or candidate for election to the office of President(a)DefinitionThe term special counsel investigation or prosecution means an investigation or prosecution conducted pursuant to part 600 of title 28, Code of Federal Regulations.(b)ProhibitionThe President may not appoint any individual to a position that requires the advice and consent of the Senate if, during the 7-year period ending on the date of the nomination, the individual worked, as part of that individual's employment with the United States, on behalf of a special counsel investigation or prosecution, that investigated or prosecuted a President or a candidate for election to the office of President. 